On Application for Rehearing.
PER CURIAM.
[ 5 ] In an application for rehearing, the telegraph company insists that by the law of Kentucky, when the jury in a condemnation matter assesses the damages and the condemnor pays or tenders the amount to the owner, the title vests, and is unaffected by any subsequent reversal of the award on appeal; that the condemnor’s election, after the first award, to pay and take the property, is irrevocable; and that, where there are unknown or unreachable owners (as the mortgagees here), the statute may rightly provide (as this did) for payment into court in lieu of personal payment. It refers to several *14Kentucky decisions in railroad condemnations6 which hold that the immediate possession and use of the property may be had by the con-demnor upon payment of the assessed damages, and that if, upon the statutory appeal for de novo trial, the damages are increased, the owner’s remedy is a personal judgment for the excess.
We find nothing held in any of these decisions which necessarily reaches beyond ,.a present and perhaps contingent possession, or which would deny the right of the owner to have possession returned to him if the damages, as finally fixed, were not paid — a protection which seemingly would be necessary under the Kentucky Constitution — or if the right to condemn should finally be denied. These decisions rest upon the peculiar nature of the railroad condemnation laws. In condemnation for railroad purposes the right is not usually disputed, but the amount of damages is the thing contested. It is therefore not necessarily inappropriate that the right of possession should at least' contingently pass, pending a judicial review of the award, and on condition that the payment to be finally adjudged is properly secured. But see Covington Co. v. Piel, 87 Ky. 267, 8 S. W. 449. Perhaps upon this theory sections 838 and 839 of the Kentucky Statutes provide for assessment by commissioners, a report to the circuit court, an order of confirmation if there are no exceptions, and if there are exceptions a jury-trial as to the amount of damages. The statute does not in terms contemplate any review of the judgment so rendered, but provides that the railroad, on payment of the judgment, may take possession of, use, and control the property as fully as if the title had been conveyed. Some special charters upon which some of the cases depend expressly state that this possession may be maintained in spite of a new trial or further trial. It is in execution of a policy so declared that the conclusions of the Kentucky Court of Appeals, in the cases cited, have been reached; the right to condemn was not challenged, nor was any question involved, excepting as to damages. On the contrary, in Tracy v. Elizabethtown Co., 80 Ky. 259, it was recognized that the right to condemn may be disputed in the same proceeding or in an injunction suit, and the discussion found in that opinion must, we think, lead to the conclusion that if the right should finally be denied, the possession taken by the railroad must be given up.
The telegraph condemnation act here involved contains no corresponding provisions; on the contrary,.it in effect declares that upon appeal there shall be supersedeas unless the condemnor giyes a bond in double the amount (which was not'done here). 'The statute expressly requires, as the first step, a judicial finding that certain conditions exist upon which the right to proceed further rests; an appeal from this finding, as well as from the award, is necessarily contemplated; it is not to be supposed that, while it is still open for the courts to decide that the right does not exist, the title may nevertheless become irrevocably vested in the condemnor. Even if there were in this statute provisions *15more closely analogous to the railroad statute, we cannot think that the Kentucky courts would consider the title to be transferred and vested by a payment into court, which payment the owner refused to accept, and which was pursuant to a judgment later wholly vacated.
The application is denied; but our orders will be without prejudice to the right of the District Court to maintain the injunction for such brief period as may be necessary for the telegraph company, using care and diligence, to remove its property.

 Chicago Co. v. Sullivan, 24 Ky. Law Rep. 860; Hamilton v. Maysville Co., 84 S. W. 778; Long Fork Co. v. Sizemore, 184 Ky. 54, 211 S. W. 193; Shirley v. Southern Co., 118 S. W. 268; Madisonville Co. v. Ross, 126 Ky. 138, 103 S. W. 330, 13 L. R. A. (N. S.) 420.